Citation Nr: 1702352	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  10-09 855	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an undiagnosed Gulf War illness, manifested by joint pain in the neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2004 to June 2004 and from June 2006 to May 2007, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran filed his notice of disagreement (NOD) in June 2009 and received a statement of the case (SOC) in December 2009.  In October 2013 and April 2016, the Board remanded the claim for further development. 


FINDING OF FACT

The Veteran served in the Southwest Asia theater of operations and he has provided objective evidence of joint pain in the neck of an undiagnosed disability, which began during his active duty service, and his relevant symptomatology has manifested to a compensable degree of at least 10 percent. 


CONCLUSION OF LAW

Service connection for an undiagnosed Gulf War illness, manifested by joint pain in the neck, is warranted.  38 U.S.C.A. §§ 1117, 5107 (West 2014); 38 C.F.R. § 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran failed to appear at his most recent VA examination and has failed to provide good cause for his absence.  Consequently, his claim will be adjudicated based upon the current evidence of record.  See 38 C.F.R. § 3.655 (2016).  However, given the favorable outcome of this decision, further discussion of the notice, development and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran seeks service connection for an undiagnosed Gulf War illness, manifested by joint pain in the neck.  Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.   38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In this regard, the Board notes that the Veteran has satisfied the statutory and regulatory requirements necessary to achieve "Persian Gulf Veteran" status.  See, e.g., DD-214, 1 (Oct. 22, 2008) (VBMS); see also 38 U.S.C.A. 1117; 38 C.F.R. § 3.317.

The Board now turns to whether the Veteran has exhibited objective indications of chronic disability, which resulted from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The Veteran has exhibited objective indications of joint pain, which are specifically enumerated under the relevant regulations.  See, e.g., Service Treatment Records, 18, 25 (Oct. 22, 2008) (VBMS); compare with 38 C.F.R. § 3.317 (noting symptomatology to include joint pain).  Symptoms of the Veteran's neck pain became manifest during his active duty service.  See, e.g., Service Treatment Records, 18 (Oct. 22, 2008) (VBMS) (noting shoulder pain); see also id. at 25 (implying that the shoulder pain included neck pain); see also VA Treatment Records, 76 (Aug. 11, 2009) (VBMS) (also implying that the shoulder pain included neck pain).  Notably, the underlying pathology of this pain has not been determined.  See, e.g., BVA Remand, 4 (Apr. 8, 2016) (VBMS).  

In addition, the Veteran's disability manifested to a degree of 10 percent or more prior to December 31, 2016.  See, e.g., VA Treatment Records, 76 (Aug. 11, 2009) (VBMS); see also Private Treatment Records, 8 (Aug. 28, 2008) (VBMS) (noting pain during range of motion testing); compare with 38 C.F.R. § 4.59 (painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint). 

Consequently, the Board finds that the entirety of the evidence supports awarding the Veteran entitlement to service connection for an undiagnosed Gulf War illness, manifested by joint pain.  See 38 C.F.R. § 3.317.


ORDER

Service connection for an undiagnosed Gulf War illness, manifested by joint pain in the neck, is granted. 


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


